DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…wherein the tube is deformed with deformation of the second surface of the substrate.”

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (U.S. Pub. 2007/0287923).

Regarding claim 1, Adkins disclose (Figs. 1-4) a fluid pressure detection device (see pars. [0004]-[0006]) for detecting pressure of a fluid flowing inside a tube (i.e. blood in an artery: [0004]-[0006]), comprising: 
a substrate 220 [0073] having first and second surfaces (top and bottom in Fig. 2); and 
a piezoelectric element 222 [0073] on the first surface of the substrate (i.e. on the top: see Fig. 2), wherein the tube is deformed (i.e. the artery, as pressure is applied: [0075]; Figs. 3 and 4) with deformation of the second surface of the substrate 222 (as shown in Fig. 2; [0073]).
Adkins does not disclose a plurality of piezoelectric elements.
However, such a modification would be merely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adkin’s device to include a plurality of piezoelectric elements.

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (U.S. Pub. 2007/0287923) in view of Yokoe et al. (U.S. Patent 5,033,471).

Regarding claim 3, Adkins is applied as above, but does not disclose the pressing member applies a pressure of not less than 40 mmHg from the first surface of the substrate.
Yokoe discloses the pressing member applies a pressure of not less than 40 mmHg from the first surface of the substrate (col. 6, lines 16-20).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adkin’s device so that the pressing member applies a pressure of not less than 40 mmHg from the first surface of the substrate, as taught by Yokoe.
Such a modification would ensure the correct pressure is applied for measuring blood pressure (Yokoe: col. 1, lines 45-65).

Claims 4-5 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Adkins et al. (U.S. Pub. 2007/0287923) in view of Kurtz et al. (U.S. Pub. 2007/0152679).


Kurtz discloses (Fig. 2) the substrate 5/6/7 [0023] has a substantially rectangular shape with longer sides and shorter sides (as shown in Fig. 2), and the piezoelectric elements 11-13 and 21-23 (see pars. [0009], [0016]-[0018], and [0023]) are arranged along a longitudinal direction of the substrate 5/6/7 with longer sides of each of the piezoelectric elements 11-13 and 21-23 being substantially perpendicular to the longer sides of the substrate 5/6/7 (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Adkin’s device so that the substrate has a substantially rectangular shape with longer sides and shorter sides, and the piezoelectric elements are arranged along a longitudinal direction of the substrate with longer sides of each of the piezoelectric elements being substantially perpendicular to the longer sides of the substrate, as taught by Kurtz.
Such a modification would cancel out undesired offset (Kurtz: [0018]), leading to a more linear sensing output over the full range of the substrate (Kurtz: [0018]).

Regarding claims 5 and 8, Adkins is applied as above, and discloses (in combination with Kurtz) the longer sides of the substrate (as shown in Kurtz) are substantially parallel to a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/498,685 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are obvious over the claims of Application No. 16/498,685.

Regarding claim 1, Application No. 16/498,685 claims (claim 1):
A fluid pressure detection device for detecting pressure of a fluid flowing inside a tube, comprising: 
a substrate having first and second surfaces; and 
a piezoelectric element on the first surface of the substrate, wherein the tube is deformed with deformation of the second surface (i.e. “with the second surface”, claim 1) of the substrate.
Claim 1 does not claim a plurality of piezoelectric elements, however, such a modification would be merely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the claims of the current application to include a plurality of piezoelectric elements.

Regarding claim 2, Application No. 16/498,685 claims (claim 2):
The fluid pressure detection device according to claim 1, (claim 2) comprising a pressing member for pressing the substrate from the first surface to press the second surface of the substrate against the tube. (end of claim 2)

Regarding claim 3, Application No. 16/498,685 claims (claim 3):
the pressing member applies a pressure of not less than 40 mmHg from the first surface of the substrate. (claim 3)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852